PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    _____________

                       No. 08-3877
                      _____________

                   EMMANUEL NOEL,
                             Appellant

                               v.

                 THE BOEING COMPANY
                      ___________

             On Appeal from the District Court
           for the Eastern District of Pennsylvania
                       (No. 06-cv-2673)
          District Judge: Honorable J. Curtis Joyner
                         ___________

              Submitted January 26, 2010
  Before: FUENTES, FISHER, Circuit Judges, and KANE,
                    District Judge *


      *
         Honorable Yvette Kane, Chief Judge of the United
States District Court for the Middle District of Pennsylvania,
sitting by designation.

                             -1-
              (Opinion Filed: October 1, 2010)


Albert J. Michell, Esq.
Albert J. Michell, PC
510 Bainbridge Street
First Floor
Philadelphia, PA 19147
Attorney for Appellant

Thomas K. Johnson II, Esq.
Leora F. Eisenstadt, Esq.
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attorneys for Appellees


                OPINION OF THE COURT



FUENTES, Circuit Judge:


       Emmanuel Noel appeals from the District Court’s grant
of summary judgment in The Boeing Company’s favor on his
employment discrimination claim brought under Title VII of the
Civil Rights Act of 1964. On appeal Noel argues that the

                             -2-
recently enacted Lilly Ledbetter Fair Pay Act of 2009 renders
his otherwise out-of-time administrative filing timely,
preserving his failure-to-promote claim. For the following
reasons, we will affirm the District Court’s ruling.
                               I.
                       A. Background
       Noel is a black Haitian national, who began working for
Boeing in 1990 as a sheet metal assembler at its Ridely Park,
Pennsylvania facility.1 Noel was hired at Labor Grade 5 and
repaired Chinook 47 aircraft. The terms of Noel’s employment
were governed by a collective bargaining agreement (“CBA”)
between Boeing and the International Union of United
Automobile Aerospace and Agricultural Implement Workers of
America Local 1069, as well as internal Boeing policies.
        Boeing employees were occasionally offered an
opportunity to work at offsite locations. Because employees
working offsite received greater pay, per diems and additional
training, offsite positions were coveted and individuals
volunteered for these assignments. Any promotions and
corresponding raises were limited to the duration of the offsite
assignment. According to the CBA that governed Noel’s
employment, seniority was not the only factor that Boeing
considered when assigning workers offsite. Rather, skill and
ability were the determining factors, and seniority was only
considered when those factors were equal.


       1
        Unless otherwise noted, the following facts are derived
from the District Court’s factual findings.

                              -3-
        Noel took his first offsite assignment in 1991 at a Boeing
facility in Shreveport, Louisiana; this lasted approximately six
months. Although he sought an offsite assignment in May 2002,
Noel was not assigned offsite again until November 2002, when
he was designated an aircraft mechanic to work on
modifications to the V-22 Osprey at the Bell Helicopter facility
in Amarillo, Texas. That assignment resulted in Noel’s labor
grade rising from 7 to 8; he also received a $57 per diem. After
two weeks of working in Amarillo, Noel’s salary was increased
from $26.11 per hour to $28.75 per hour.
       Around the same time, Chris Carlin and Gary Newman,
both white employees, were also assigned to Amarillo from the
Ridley Park facility. They too were reclassified from Labor
Grade 7 aircraft assemblers to offsite mechanics at Labor Grade
8. After working in Amarillo for seven months, Carlin and
Newman were promoted to Offsite Mechanic General, Labor
Grade 11, while Noel remained at the lower paying Grade 8. In
September 2003, Noel complained about these promotions to a
union representative and a Boeing labor relations representative.
His complaints went unanswered. Noel filed a Title VII suit
against Boeing and one of its managers alleging discrimination
based on race and national origin. On March 25, 2005, Noel
filed a formal grievance with the Equal Employment
Opportunity Commission (“EEOC”).
       On June 20, 2006, Noel filed a four-count Title VII
complaint against Boeing.        He thereafter amended the
complaint. Count I of the Amended Complaint accused Boeing
of intentional discrimination and disparate treatment based on
Noel’s race and national origin. Count II raised the same issue
under the Pennsylvania Human Rights Act. Count III levied a

                               -4-
retaliation claim against Boeing, and Count IV demanded
punitive damages. These claims were based on several specific
incidents referenced by Noel in his complaint. Relevant to this
appeal, Noel complained: (1) that Boeing did not send him
offsite to Amarillo in May 2002 when white, non-Haitian
employees who held the same job as Noel but were junior to him
were sent offsite; and (2) in 2003, while offsite at Amarillo, he
was promoted to Labor Grade 8 while his junior, white, U.S.-
born co-workers were promoted to Labor Grade 11.2
               B. The District Court’s Ruling
       After a four-day bench trial, the District Court ruled in
Boeing’s favor on all counts. The District Court first granted
Defendant’s summary judgment motion on Noel’s claim that
Boeing violated Title VII when it failed to send him offsite to
Amarillo in May 2002 and when he was not promoted to offsite
mechanic Labor Grade 11 in 2003, holding that this claim was
time-barred since Noel did not file a charge of discrimination
with the EEOC until March 2005, well outside the 300-day
statutory time period.     The District Court also granted
Defendants’ motions for Judgment on Partial Findings on Noel’s
claim that he should have been promoted to lead mechanic upon
his return to Ridley Park. Judgment was also awarded in
Boeing’s favor regarding Noel’s erroneous placement on
Boeing’s offsite list, which stymied his promotion, since


       2
         Noel’s complaint included several additional adverse
employment actions. Because Noel does not challenge the
District Court’s rulings regarding those claims, we find it
unnecessary to discuss them in further detail.

                              -5-
Defendants subsequently promoted Noel and awarded him
backpay.
       Next, the District Court granted judgment in Defendants’
favor on Noel’s claim that race- and national origin-based
discrimination animated Boeing’s decision not to transfer him
to the position of offsite material handler while it did transfer
Carlin and Newman. Although the District Court noted that
Noel had established a prima facie case of discrimination, it
nonetheless granted judgment in Defendants’ favor because
Boeing successfully rebutted that case. Specifically, the District
Court found credible Boeing’s assertion that the sole reason
Carlin and Newman were sent offsite to work as material
handlers was because they were the “only employees who
directly expressed interest in and volunteered for the jobs and
that in doing so, it followed the Collective Bargaining
Agreement guidelines to the letter. . . . As [Noel] himself
acknowledges, he never sought to have another job in Amarillo
other than the one which he was then performing – mechanic.”
(App. at 39-40.) Thus, the District Court granted judgment in
Defendants’ favor because Noel did not “convince” it that
Boeing’s stated reason for moving Carlin and Newman offsite
was false and “that discrimination was the real reason for the
decision.” (Id. at 40.)3




       3
         Though not relevant to this appeal, the District Court
also granted judgment in Defendants’ favor on Noel’s retaliation
and hostile work environment claims. (App. at 57.)

                               -6-
                               II.
        The only aspect of the District Court’s ruling that Noel
challenges is its determination that he failed to administratively
preserve his claim that, in 2003, Defendants failed to promote
him to Offsite Mechanic General Labor Grade 11 in violation of
Title VII.4 According to Noel, because of this discriminatory
employment action, he received less pay than his white co-
workers throughout his time at the Amarillo plant. Noel
contends that the Lilly Ledbetter Fair Pay Act of 2009 (“FPA”)5
makes clear that “in pay discrimination matters an unlawful
employment practice occurs each time an individual is affected
by application of a discriminatory compensation decision.”
Appellant’s Br. at 8. Noel argues that the District Court erred as
a matter of law when it granted summary judgment in
Defendants’ favor since Boeing’s failure to promote him
resulted in lower pay, and, therefore, each paycheck he received
started the administrative clock anew.


       4
         We have jurisdiction over Noel’s appeal pursuant to 28
U.S.C. § 1291, and our review of a District Court’s grant of
summary judgment is plenary. See Mikula v. Allegheny Cnty. of
Pa., 583 F.3d 181, 185 (3d Cir. 2009) (per curiam). Summary
judgment is granted only if there remains no genuine issue as to
any material fact and the moving party is entitled to judgment as
a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).
       5
          The Fair Pay Act, codified at 42 U.S.C. § 2000e-
5(e)(3)(A), was signed into law on January 29, 2009 and made
retroactive to May 28, 2007.

                               -7-
        Title VII of the 1964 Civil Rights Act makes it unlawful
for an employer “to . . . discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of
employment . . . or . . . to limit . . . or classify his employees . .
. in any way which would deprive . . . any individual of
employment opportunities or otherwise adversely affect his
status as an employee, because of such individual’s race . . . or
national origin. ” 42 U.S.C. § 2000e-2(a)(1)-(2). Before filing
a claim in federal court, a Title VII plaintiff in Pennsylvania
must file a charge of discrimination with the EEOC within 300
days of the alleged unlawful employment practice. See Mikula,
583 F.3d at 183; 42 U.S.C. § 2000e-5(e)(1). If a claimant fails
to exhaust his or her claim within the requisite time period, that
claim is administratively barred. This statute of limitations
applies to discrete employment actions, including promotion
decisions. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.
101, 114 (2002).
       Here, the adverse employment actions Noel complained
of occurred between July and September 2003. Because Noel
did not file his EEOC charge until March 25, 2005, well after
the 300-day time period expired, the District Court ruled that
any claims of discrimination stemming from the 2003
employment decisions were barred as a matter of law.
Nevertheless, Noel argues that the FPA revives his claim since
each paycheck he received during the requisite time period
started the administrative clock ticking anew.
       Congress passed the FPA in response to the Supreme
Court’s decision in Ledbetter v. Goodyear Tire & Rubber Co.,
Inc., which held that “pay-setting” was a discrete act and
therefore the period for filing an EEOC claim commences when

                                 -8-
the unlawful act occurs. 550 U.S. 618, 621 (2007), superseded,
in part, by statute, Fair Pay Act of 2009, Pub. L. No. 111-2, 42
U.S.C. § 2000e-5(e)(3), as recognized in Mikula, 583 F.3d at
183-84, 186. Ledbetter worked for Goodyear from 1979 until
1998; she introduced evidence at trial that throughout her
employment, Goodyear supervisors evaluated her poorly
because of her sex, resulting in lower pay than if her evaluations
had been discrimination-free. Id. at 621-22. She further proved
that the discriminatory pay decisions negatively affected her pay
throughout the course of her employment, resulting in a salary
that was significantly lower than that of her male peers. Id. at
622. Although a jury found in Ledbetter’s favor and awarded
her backpay and damages, the Supreme Court affirmed the
circuit court’s reversal, ruling that “[t]he EEOC charging period
is triggered when a discrete unlawful practice takes place. A
new violation does not occur, and a new charging period does
not commence, upon the occurrence of subsequent
nondiscriminatory acts that entail adverse effects resulting from
the past discrimination.” Id. at 628. In so holding, the Court
noted that “it is not our prerogative to change the way in which
Title VII balances the interests of aggrieved employees against
the interest in encouraging the prompt processing of all charges
of employment discrimination and the interest in repose.” Id. at
642 (internal citation & quotation marks omitted). That
prerogative lies with Congress, which answered swiftly by
passing the FPA.
      The Lilly Ledbetter Fair Pay Act amended Title VII by
adding the following section:
       [A]n unlawful employment practice occurs, with
       respect to discrimination in compensation in

                               -9-
       violation of this subchapter, when a
       discriminatory compensation decision or other
       practice is adopted, when an individual becomes
       subject to a discriminatory compensation decision
       or other practice, or when an individual is
       affected by application of a discriminatory
       compensation decision or other practice,
       including each time wages, benefits, or other
       compensation is paid, resulting in whole or in
       part from such a decision or other practice.
42 U.S.C. § 2000e-5(e)(3)(A). The purpose of the FPA “was to
reinstate the law regarding the timeliness of pay compensation
claims as it was prior to the Ledbetter decision, which Congress
believed undermined statutory protections against compensation
discrimination by unduly restricting the time period in which
victims could challenge and recover for discriminatory
compensation decisions.” Mikula, 583 F.3d at 184. Thus,
pursuant to the FPA, each paycheck that stems from a
discriminatory compensation decision or pay structure is a
tainted, independent employment-action that commences the
administrative statute of limitations.
        Noel contends that the FPA revives his otherwise
administratively time-barred claims because the “Court’s
assertion that [his] filing of his EEOC charge . . . is outside of
the filing period . . . is based on the erroneous conclusion that
the 300 day period started upon the act of failing to grant him
a promotion/raise in Amarillo . . . in the spring of 2003.”
Appellant’s Br. at 8-9. According to Noel, “Boeing’s
discrimination in refusing to give [him] a raise to Labor Grade
11 while giving this grade to similarly situated white co-
workers . . . was perpetuated each time the resulting lower
compensation was thereafter paid to” him, bringing his claim
squarely within the FPA. Id. at 12.
       Before addressing Noel’s argument that the FPA

                              -10-
retroactively renders his March 2005 EEOC filing timely, we
must first determine whether he actually alleged pay
discrimination in connection with Boeing’s failure to promote
him in 2003. Noel assigns error to the District Court’s
determination that the 300-day filing period commenced “upon
the act of failing to grant him a promotion/raise in Amarillo . .
. in the spring of 2003.” Appellant’s Br. at 9. He styles his
failure-to-promote claim as a pay-setting claim by connecting
“promotion” and “raise,” and by asserting that Boeing’s
purportedly discriminatory act was “refusing to give [him] a
raise to Labor Grade 11.” Id. This claim is unpersuasive,
however, since Noel did not plead or claim a nexus between his
promotion claim and the resultant lower salary before the
District Court. To the contrary, nowhere in Noel’s Amended
Complaint does he make any allegations of disparate
compensation during the relevant period. See Compl. ¶¶ 11-13
(App. at 68) (describing the desirability of offsite assignments
and accusing Boeing in 2002 of sending white co-workers
offsite and passing him over). Rather, his factual allegations
were focused on Boeing’s allegedly discriminatory failure to
promote him while advancing his white co-workers.
        Indeed, Noel did not raise the specter of compensation
until he reaches the events of 2005. See Compl. ¶¶ 23-26 (App.
at 69.) And even then, he only discussed compensation in the
context of disparate pay rates for offsite versus Ridley Park
jobs, and not as unequal pay for performance of the same job.
Nor did he attempt to connect his promotion claim to a
compensation claim in his opposition to Boeing’s motion for
summary judgment. (App. at 132-34.) Rather, Noel argued that
his failure to file an EEOC complaint within 300 days of his
promotion denial was not fatal pursuant to the continuing
violations theory. (Id. at 131-32.) Again, he claimed no nexus
between Boeing’s decision not to promote him and any resultant
disparate compensation.


                              -11-
        Nor did Noel allege that he received less pay than his
white peers for work performed at the same grade level. Rather,
he consistently and forcefully argued that he was unlawfully
passed over for promotion while his white co-workers were
advanced. To be sure, in his Federal Rule of Civil Procedure
52(b) motion, Noel noted that because his white co-workers
were promoted to Labor Grade 11, they received more pay than
he did. (Id. at 444-45.) This does not, however, transform his
failure-to-promote claim into a discrimination-in-compensation
claim. Because his white co-workers were at a higher pay grade
they necessarily received an elevated salary. Throughout this
litigation, Noel never argued that he was denied equal pay for
equal work. At best he attempts to connect his lack of
promotion with the resulting lower salary for the first time on
appeal.      Therefore, we conclude that despite Noel’s
protestations to the contrary, he grieved a failure-to-promote
claim and not a discrimination-in-compensation claim.
        Having determined that Noel actually pled a failure-to-
promote claim, we address an issue of first impression in this
circuit: whether, under the FPA, a failure-to-promote claim
constitutes “discrimination in compensation.” Only one other
circuit has addressed this issue.
        The D.C. Circuit recently held that the FPA’s terms do
not cover failure-to-promote grievances. See Schuler v.
PricewaterhouseCoopers, LLP, 595 F.3d 370, 375 (D.C. Cir.
2010). In Schuler, the plaintiff brought an Age Discrimination
in Employment Act (“ADEA”) complaint against his employer
for failure to promote him to partner. Id. at 373. The district
court dismissed it as administratively barred. Like Noel,
Schuler on appeal argued that the FPA rendered his failure-to-
promote claims timely. Id. at 374. The D.C. Circuit rejected
this argument, noting first that “[t]here can be no dispute that in
order to benefit from the [FPA, plaintiff] must bring a claim
involving ‘discrimination in compensation’ and point to a

                               -12-
‘discriminatory compensation decision or other practice.’” Id.
The court next noted that in employment law, “‘discrimination
in compensation’ means paying different wages or providing
different benefits to similarly situated employees, not promoting
one employee but not another to a more remunerative position.”
Id. (citing Anderson v. Zubieta, 180 F.3d 329, 338 (D.C. Cir.
1999)). In turn, the D.C. Circuit concluded that in “context,
therefore, we do not understand ‘compensation decision or
other practice’ to refer to the decision to promote one employee
but not another to a more remunerative position.” Id. at 375.
       We note, as did the D.C. Circuit, that the FPA was
enacted with the specific intent to overrule the Supreme Court’s
Ledbetter decision, and the issue in that case was confined to
pay discrimination. The FPA’s focus on compensation
decisions is evidenced by the “findings” section of the statute,
which states:
       The Supreme Court[’s decision in Ledbetter]
       significantly impairs statutory protections against
       discrimination in compensation that Congress
       established and that have been bedrock principles
       of American law for decades. The Ledbetter
       decision undermines those statutory protections
       by unduly restricting the time period in which
       victims of discrimination can challenge and
       recover for discriminatory compensation
       decisions or other practices, contrary to the intent
       of Congress. . . . The limitation imposed by the
       Court on the filing of discriminatory
       compensation claims ignores the reality of wage
       discrimination . . . .
Lilly Ledbetter Fair Pay Act of 2009, Pub. L. No. 111-2, § 2,
123 Stat. 5 (2009). In our view, Congress’ motivation for
enacting the FPA was to overturn the perceived harshness of
Ledbetter and to provide greater protection against wage

                              -13-
discrimination but not other types of employment
discrimination. This intention is evidenced by Congress’ use of
the term “compensation,” repeated five times throughout the
Act, indicating that the driving force behind the FPA was
remedying wage discrimination.6
       On the basis of a plain and natural reading, we conclude
that the FPA does not apply to failure-to-promote claims. As
noted above, the FPA states that “[f]or purposes of this section,
an unlawful employment practice occurs, with respect to
discrimination in compensation in violation of this subchapter,
when a discriminatory compensation decision or other practice
is adopted.” 42 U.S.C. § 2000e-5(e)(3)(A). This first clause of
§ 2000e-5(e)(3)(A) limits the scope of the Lilly Ledbetter
Amendment by defining “unlawful employment practice” vis-a-
vis “discrimination in compensation” violations. It then further
confines its applicability to situations in which “a
discriminatory compensation decision or other practice is
adopted.” Thus, the plain language of the FPA covers
compensation decisions and not other discrete employment
decisions.
       This textual analysis is reinforced by our treatment of
compensation-related claims and failure-to-promote claims as
distinct grievances that are not coextensive. To maintain a pay
disparity claim, a plaintiff must demonstrate that “employees .

       6
           This interpretation does not render the phrase “or other
practice” superfluous. These words merely indicate that in
order to fall within the ambit of the FPA, the discriminatory
“other practice,” while not actually setting a disparate
remuneration level, must relate to pay disparity. See Schuler,
595 F.3d at 375 (noting that “giving an employee a poor
performance evaluation based upon her sex . . . and then using
the [unlawful] evaluation to determine her rate of pay”
constitutes “an other practice” within the meaning of the FPA).

                                -14-
. . were paid differently for performing ‘equal work’–work of
substantially equal skill, effort and responsibility, under similar
working conditions.” Stanziale v. Jargowsky, 200 F.3d 101,
107 (3d Cir. 2000) (citation omitted). A failure-to-promote
claim, however, requires a Title VII plaintiff to show “(i) that
he belongs to a [protected category]; (ii) that he applied and was
qualified for a job for which the employer was seeking
applicants; (iii) that, despite his qualifications, he was rejected;
and (iv) that, after his rejection, the position remained open and
the employer continued to seek applicants from persons of
complainant’s qualifications.” Fuentes v. Perskie, 32 F.3d 759,
763 (3d Cir. 1994). Our sister circuits also treat these types of
discrimination claims as distinct causes of action, requiring
different elements. See Schuler, 595 F.3d at 374-75 (collecting
cases). It is well understood that “Congress is aware of a
judicial interpretation of statutory language.” Nequsie v.
Holder, 129 S. Ct. 1159, 1181, – U.S. –, (2009); see also Pope
by Pope v. E. Brunswick Bd. of Educ., 12 F.3d 1244, 1249 (3d
Cir. 1993) (“Congress [is] presumed to know the meanings of
the words and phrases it uses in drafting statutes.”). Congress
was undoubtedly aware that courts have universally treated pay-
setting and failure-to-promote claims as different causes of
action. Had Congress intended the FPA to cover types of
employment discrimination claims apart from pay discrimination
claims, it would have done so explicitly.
       Like the D.C. Circuit, we also note that our decision is
consistent with Congress’ intent when it passed the FPA. In her
dissenting opinion in Ledbetter, Justice Ginsburg distinguished
between compensation decisions and other employment
decisions, noting that “[p]ay disparities are . . . significantly
different from adverse actions such as termination, failure to
promote, . . . or refusal to hire, all involving fully communicated
discrete acts, easy to identify as discriminatory.” Ledbetter, 550
U.S. at 645 (Ginsburg, J., dissenting) (internal quotation marks
omitted). Unlike the discrete employment acts identified by

                               -15-
Justice Ginsburg, which are readily apparent since an individual
will know when (s)he has been hired, fired, or promoted,
compensation decisions are often cloaked in secrecy, and an
employee may not know how much his or her co-workers earn.
See id. at 649 (Ginsburg, J., dissenting) (“A worker knows
immediately if she is denied a promotion . . . . And promotions
. . . are generally public events, known to co-workers. When an
employer makes a decision of such open and definitive
character, an employee can immediately seek out an explanation
and evaluate it for pretext. Compensation disparities, in
contrast, are often hidden from sight.”). Thus, the FPA was
enacted to address a particular type of employment
discrimination, compensation decisions, which are often
concealed and not discovered until long after the 180- or 300-
day administrative period expires. There is no indication,
however, that Congress intended the FPA to apply to discrete
employment decisions, like promotion decisions, and Noel cites
no authority for that proposition.
         Noel’s reliance on our holding in Mikula does not alter
this conclusion. In Mikula the plaintiff sued the Allegheny
County Police Department for gender discrimination based on
its failure to give her a pay raise. 583 F.3d at 182. Mikula
alleged that she repeatedly asked for pay increases but received
no response from her employer. While we initially upheld the
grant of summary judgment in the defendant’s favor since her
suit was administratively time-barred, we granted rehearing to
determine the effect of the FPA on Mikula’s claim and
ultimately remanded to the district court. Id. at 182, 186. In
doing so, we held that “the failure to answer a request for a raise
qualifies as a compensation decision because the result is the
same as if the request had been explicitly denied.” Id. at 186.
      Noel contends that the same logic applies here, since
Boeing’s failure to promote him resulted in lower
compensation. This argument misses the mark. We recognize

                               -16-
that many employment-related decisions, not simply pay-setting
decisions, ultimately have some effect on compensation. But to
include these myriad employment decisions within the “other
practice” language of the FPA would weaken Title VII’s
administrative exhaustion requirement. Indeed, the expansive
interpretation of “other practice” advanced by Noel would
potentially sweep all employment decisions under the “other
practice” rubric.
       Furthermore, there is well-established Supreme Court
precedent holding that discrete employment acts trigger the
administrative clock at the time the employment decisions
occur. See Morgan, 536 U.S. at 113-14. Had Congress
intended to abrogate § 2000e-5(e)(1) and overturn Morgan, it
would have done so explicitly and not by implication. See
Astoria Fed. Sav. and Loan Ass’n v. Solimino, 501 U.S. 104,
109 (1991) (reaffirming “the kindred rule that legislative repeals
by implication will not be recognized, insofar as two statutes are
capable of coexistence, absent a clearly expressed congressional
intention to the contrary”) (citation & internal quotation marks
omitted)). Indeed, in § 2 of the FPA, Congress explicitly
mentioned that the Ledbetter decision was the driving force
behind enacting the Lilly Ledbetter Amendment to Title VII.
Congress did not, however, cite to Morgan with displeasure.
We will therefore not expand the meaning of “other practice”
such that it swallows whole Title VII’s exhaustion requirement
and overturns settled Supreme Court precedent.
       In sum, because Noel filed his failure-to-promote
discrimination charge with the EEOC outside of the 300-day
period, and because a failure-to-promote claim is not a
discrimination-in-compensation charge within the meaning of
the FPA, we affirm the District Court’s Order granting Boeing
summary judgment.




                              -17-
                            III.
       For the foregoing reasons, we will affirm the District
Court’s grant of Judgment on Partial Findings in Defendants’
favor.




                            -18-